Title: To James Madison from Horton & Williams, 29 March 1808
From: Horton & Williams
To: Madison, James



Sir
Marblehead 29th. March 1808

We have the Honor to inform you, that our Schooner, Eleanor, was detained at laRochelle several days, to bring Mr. Nicholas Howe, with dispatches for Government.  Genl. Armstrong wrote Mr. Boide Amern. Consul, to detain Her, & Government would pay for the damages.  The Consul for political reasons, would’nt give the Capt. the letter nor a Coppy.  Mr. Howe the bearer of the dispatches will acquaint you with the particulars.
We can’t ascertain precisely the damages considering the detention & Risk, but as Government have frequently taken up Vessels to carry dispatches, we submit it to you to make such compensation, as you may think adequate to the Detention & Risk.  With sentiments of esteem we are, Sir, your most Hume. Serts.

Horton & Williams


I The undersigned have been asked by the Secretary of State what Sum is right that Should be paid to the owners of the Schooner Eleanor for her detention at Rochelle, on account of the government of the united States.  It is his opinion that they are entitled to a Sum of fifty dollars.


Nichl Howe

